IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-60721
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RAY PETTIS,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 2:97-CR-2-2/PG
                       - - - - - - - - - -

                         November 12, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Ray Pettis appeals his conviction for three counts of use of

interstate commerce for purpose of fraud or deceit in violation

of 15 U.S.C. § 77q.   He raises three issues on appeal:

(1) whether the district court erred in denying his motion to

dismiss the indictment or to suppress evidence based on his

testifying before the grand jury after being told by the

prosecutor that he was not a target of the investigation;




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                           No. 98-60721
                                -2-

(2) whether the district court abused its discretion in admitting



the videotaped statements of an alleged co-conspirator; and

(3) whether the evidence was sufficient to support his

conviction.   Pettis also raised the issue of an inconsistent jury

verdict in his statement of the issues but he abandoned this

issue by failing to brief it.    See FED. R. APP. P. 28(a)(9);

Yohey v. Collins, 985 F.2d 222, 224 (5th Cir. 1993).

     Pettis testified at trial that he did not tell the grand

jury about the financial transactions guaranteed by promissory

notes and that he did not tell the grand jury about the three

people whose transactions were involved in the three counts for

which he was convicted.   Therefore, the district court did not

err in denying the motion to dismiss or to suppress.

     The videotaped statement of Scott Burris, a co-conspirator,

did not mention Pettis and did not implicate him in any

wrongdoing.   Pettis has not shown how admission of this evidence

affected his substantial rights, therefore, this argument is

without merit.   See FED. R. CRIM. P. 52(a).

     Finally, Pettis’ challenge to the sufficiency of the

evidence also fails.   Viewing the evidence and all reasonable

inferences to be drawn from it in the light most favorable to the

jury’s verdict, as we must, the evidence was sufficient to

support Pettis’ convictions.     See United States v. Dahlstrom, 180

F.3d 677, 684 (5th Cir. 1999).

     AFFIRMED.